SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 30, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number1-87 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: EASTMAN KODAK EMPLOYEES’ SAVINGS AND INVESTMENT PLAN B.Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office: EASTMAN KODAK COMPANY ROCHESTER, NEW YORK 14650 EASTMAN KODAK EMPLOYEES’ SAVINGS AND INVESTMENT PLAN INDEX TO FINANCIAL STATEMENTS, SCHEDULES AND EXHIBIT DECEMBER 30, 2009 Page No. (a) Financial Statements Report of Independent Registered Public Accounting Firm 3 Statements of Net Assets Available for Benefits 4 Statement of Changes in Net Assets Available for Benefits 5 Notes to Financial Statements 6-13 (b) Schedule * Schedule H, Part IV, Line 4(i) – Schedule of Assets (Held at End of Year) 14-18 (c) Signature 19 (d) Exhibit (23.1) Consent of Independent Registered Public Accounting Firm *Prepared in accordance with the filing requirements of the Employee Retirement Income Security Act of 1974 (ERISA), as amended.Other Schedules required by Section 2520.103-10 of the United States Department of Labor’s Rules and Regulations for Reporting and Disclosure under ERISA have been omitted because they are not applicable. 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Savings and Investment Plan Committee and the Participants of Eastman Kodak Employees’ Savings and Investment Plan We have audited the accompanying statements of net assets available for benefits of Eastman Kodak Employees’ Savings and Investment Plan (the Plan) as of December 30, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December 30, 2009.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Eastman Kodak Employees’ Savings and Investment Plan as of December 30, 2009 and 2008, and the changes in net assets available for benefits for the year ended December 30, 2009, in conformity with accounting principles generally accepted in the United States of America. Our audits were made for the purpose of forming an opinion on the basic financial statements taken as a whole.The schedule of assets (held at end of year) as of December 30, 2009, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the United States Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Insero & Company CPAs, P.C. Insero & Company CPAs, P.C. Certified Public Accountants Rochester, New York June 21, 2010 3 EASTMAN KODAK EMPLOYEES’ SAVINGS AND INVESTMENT PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS (in thousands) As ofDecember 30, ASSETS Investments at Fair Value (including securities on loan of $1,292,983 and $1,281,996 in 2009 and 2008, respectively) $ $ Loans to Participants Cash - Restricted Collateral for Loaned Securities Receivables: Dividends and Interest Employer Contributions - Securities Sold - Other Receivables - Total Assets $ $ LIABILITIES Accounts Payable and Accrued Expenses $ $ Payable for Collateral on Loaned Securities Total Liabilities Net Assets Available for Benefits at Fair Value Adjustment from Fair Value to Contract Value for Interest in Fully Benefit-Responsive Investment Contracts ) Net Assets Available for Benefits $ $ (See accompanying notes to financial statements) 4 EASTMAN KODAK EMPLOYEES’ SAVINGS AND INVESTMENT PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS (in thousands) For the fiscal year ended December 30, 2009 ADDITIONS: Interest and Dividends $ Net Appreciation in Fair Value of Investments Participants’ Contributions Participants’ Rollover Contributions Total Additions DEDUCTIONS: Benefits Paid to Participants ) Administrative Expenses ) Total Deductions ) Net Increase in Net Assets Available for Benefits Net Assets Available for Benefits at Beginning of Year Net Assets Available for Benefits at End of Year $ (See accompanying notes to financial statements) 5 EASTMAN KODAK EMPLOYEES’ SAVINGS AND INVESTMENT PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 30, 2009 and 2008 NOTE 1:DESCRIPTION OF PLAN General The Eastman Kodak Employees’ Savings and Investment Plan (the Plan or SIP) is a defined-contribution plan of a controlled group of corporations consisting of Eastman Kodak Company and certain subsidiaries operating in the United States (Kodak, the Company, or Plan Sponsor).The principal provisions of the Plan are described below and are provided for general information purposes only. Participants should refer to the Plan Document for a more complete description of the Plan’s provisions.The Plan is subject to the Employee Retirement Income Security Act of 1974, as amended (ERISA), and the Internal Revenue Code of 1986, as amended. Eligibility Regular full-time, regular part-time, supplementary or conditional employees of the Company are eligible to participate in the Plan upon date of hire.Other Kodak employees, ambassadors, co-ops and special program employees, as defined by the Plan, are not eligible to participate in the Plan. Contributions The Plan includes a salary reduction provision allowing eligible Kodak participants to defer up to a certain percentage of eligible compensation as defined in the Plan.The maximum deferral for Plan years 2009 and 2008 was limited to 75% of the aggregate of eligible salary and certain related incentive compensation, but not more than the statutory dollar limit.Participants direct the investment of their contributions in 1% increments into various investment options offered by the Plan, which include retirement trusts, core funds, and self-directed brokerage accounts.Participants can invest in mutual funds through the self-directed brokerage account.Participants are eligible to make transfers between investment funds on a daily basis.Effective January 1, 2000, the Company began to match SIP contributions for an amount up to 3% of wages for employees who contributed up to 5% of their wages to SIP and who also participated in the Cash Balance Plus portion of the Kodak Retirement Income Plan.Effective January 1, 2009, the Companysuspended its matching contributions.Effective January 1, 2010, the Company reinstated the matching contributions.Company match funds cannot be used for loans or hardship withdrawals. Vesting Participants are vested immediately in their contributions, Company matching contributions, and actual earnings. Loans The Plan allows a participant to borrow from their account balance provided that the aggregate of the participant’s outstanding loans will not exceed the lesser of: 1) $50,000 less the highest outstanding loan balance during the previous 12 months, or 2) 50% of the current value of the participant’s account balance.A new loan must be at least $1,000 and repaid over a period not to exceed five years from the date of the loan.In accordance with the Plan provisions, the rate of interest is fixed at the discretion of the Plan Administrator at rates that are commensurate with the prime rate. Payment of Benefits Benefit payments are made upon retirement, death, disability or other termination of employment.The Plan also provides for in-service withdrawals by participants including obtaining age 59 ½ and for hardships. 6 Participant Accounts Each participant’s account is credited with the participant’s contributions, Company matching contributions, if applicable, and an allocation of Plan earnings or losses, and charged with the participant’s withdrawals and with an allocation of administrative expenses.Allocations are based on participant account balances, as defined by the Plan Document. Plan Termination While the Company expects to continue the Plan, it has the right to discontinue contributions and amend or terminate the Plan at any time, for any reason.In the event that contributions to the Plan are discontinued, BNY Mellon Financial Corporation (Plan Trustee) will continue to administer the Trust.In the event of the termination of the Trust as a result of or incident to termination of the Plan, the participants will be paid in accordance with the provisions of the Plan and ERISA. Administrative Expenses The Plan is administered by The Savings and Investment Plan Committee (SIPCO), which is the Plan Administrator and named fiduciary.The Trust is administered by BNY Mellon Financial Corporation (the Trustee).The record keeper is T. Rowe Price Retirement Plan Services, Inc. (T. Rowe Price). Each participant in the Plan is charged a flat annual fee for Plan recordkeeping and other administrative expenses.The fee is charged monthly to each participant’s account.Additional fees are charged to individual participants for various services provided by the Plan’s record keeper.The Company pays administrative expenses to the extent they are not paid by the Plan. NOTE 2:SUMMARY OF ACCOUNTING POLICIES Basis of Accounting The Plan operates on a fiscal year ending December 30. The Plan’s financial statements have been prepared on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America (GAAP). Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of net assets available for benefits and changes therein.Actual results could differ from those estimates. Payment of Benefits Benefits are recorded when paid. Loans to Participants Loans to participants are valued at amortized cost. Fully Benefit-Responsive Investment Contracts Investment contracts held by a defined-contribution plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive investment contracts, as contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan.The Statements of Net Assets Available for Benefits present the fair value of the investments as well as the adjustment of the investments from fair value to contract value relating to fully benefit-responsive investment contracts. The Statement 7 of Changes in Net Assets Available for Benefits is prepared on a contract value basis relative to fully benefit-responsive investment contracts.The Plan’s fixed income fund, which includes guaranteed investment contracts (GICs) and synthetic investment contracts (SICs), is fully benefit-responsive. Investment Valuation and Income Recognition The fair values of the Plan’s GICs are calculated by discounting the related cash flows based on current yields of similar instruments with comparable durations.Individual assets of the Plan’s SICs are valued at fair values.The fair value of the Plan’swrap contract for its SIC is determined using the market approach discounting methodology which incorporates the difference between current market level rates for the contract level wrap fees and the wrap fee being charged. The difference is calculated as a dollar value and discounted based on current yields of similar instruments with comparable durations as of period end. Interests in common/collective trust (pooled) funds reflect fair values based on the unit prices quoted by the funds, representing the fair values of the underlying investments.Shares of mutual funds are valued at the net asset value of shares held by the Plan at December 30.Current values of all other investments are based upon active market quotations on national exchanges, if available, at December 30, or, if not available, upon amounts believed by the Plan Administrator to be realizable at that time. The net appreciation in fair value of investments in the accompanying Statement of Changes in Net Assets Available for Benefits reflects both realized and unrealized gains and losses at fair value. Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date. 8 Reclassification of Prior Year Amounts A reclassification of prior year financial information has been made to conform to the current year presentation.The reclassification had no effect on net assets as of December 30,2008. NOTE 3:RISKS AND UNCERTAINTIES Investment securities are exposed to various risks, such as interest rate, credit, and market volatility.Due to the level of risk associated with certain investment securities and the level of uncertainty related to changes in the values of investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and such changes could have a material effect on participants’ account balances and the amounts reported in the Statement of Net Assets Available for Benefits. NOTE 4:SECURITIES LENDING PROGRAM The Plan participates in a securities lending program with the Trustee.The program allows the Trustee to loan securities, which are assets of the Plan, to approved Borrowers.The Trustee requires Borrowers, pursuant to a security loan agreement, to deliver collateral to secure each loan.The collateral required is 102percent of the fair value of U.S. securities borrowed and 105 percent for foreign securities borrowed.The Plan bears the risk of loss with respect to the unfavorable change in fair value of the invested cash collateral.However, the Borrower bears the risk of loss related to the decrease in the fair value of the securities collateral and, therefore, may have to deliver additional cash or securities to maintain the required collateral.In the event of default by the Borrower, the Trustee shall indemnify the Plan by purchasing replacement securities equal to the number of unreturned loaned securities or, if replacement securities are not able to be purchased, the Trustee shall credit the Plan for the market value of the unreturned securities.In each case, the Trustee would apply the proceeds from the collateral to make the Plan whole. The fair value of the securities on loan to Borrowers at December 30, 2009 and 2008 was $1,293.0million and $1,282.0 million, respectively.The Plan received cash collateral of $1,320.7 million and $1,189.6 million for securities on loan at December 30, 2009 and 2008, respectively, and $0.3 million and $115.3 million of non-cash collateral for securities on loan at December 30, 2009 and 2008, respectively.Non-cash collateral consists of U.S. government issues and letters of credit.A portion of the income generated from invested cash collateral is remitted to the Borrowers, and the remainder is allocated between the Plan and the Trustee in its capacity as a lending agent.Securities lending income allocated to the Plan amounted to $4.0 million for 2009.Securities lending income allocated to the Trustee amounted to $1.3 million for 2009. The Plan has agreed to indemnify the Trustee for recent losses incurred on behalf of the Plan by allocating all securities lending income not remitted to the Borrowers for approximately two years to the Trustee. The Plan reinvests the cash collateral into various securities.The market value of the underlying investments in the cash collateral pool was approximately $1,304.9 million at December 30, 2009.If the Plan were to terminate the securities lending program as of the Plan year end, there would be a shortfall in the amount of $15.8 million between the cash collateral required to be returned to the Borrowers and the market value of the investments in the cash collateral pool.The Plan recognized $14.1 million of this shortfall in invested cash collateral as an asset impairment in the Fixed Income Fund as a result of certain assets experiencing a permanent decline in market value and being deemed by management as not fully recoverable.The Plan has no current intentions to terminate the securities lending program. NOTE 5:INVESTMENT CONTRACTS The Fixed Income Fund held the following GICs as of December 30, 2009: Issuer Contract Rate Maturity Date Metropolitan Life Insurance Co. 7.60% 07/01/10 John Hancock Mutual Life 6.79% 07/05/11 9 The GIC issuer maintains the contributions in the respective general accounts and is contractually obligated to repay the principal and a specified guaranteed interest rate.There are no reserves against contract value for credit risk.The crediting interest rate is a fixed contractual rate. The Fixed Income Fund also held the following SICs as of December 30, 2009: Issuer/Wrapper Inception Date Commonwealth General Corp (AEGON) JP Morgan Chase State Street Bank & Trust Pacific Life Insurance Company A SIC is a wrap contract paired with an underlying investment portfolio, owned by the Fixed Income Fund, of fixed income securities.Interest rates on the SICs are generally reset quarterly by the issuer. Investment gains and losses are amortized over the duration of the contract in the calculation of the interest rate credited to participants.The issuers of the wrap contracts provide assurance that future adjustments to the crediting rate cannot result in a rate less than zero.The crediting rate is based on the current yield-to-maturity, the duration of the portfolio, and the amortization of gains and losses (defined as the difference between the market value and contract value).Contract value represents contributions made under the contract, plus earnings, less participant withdrawals and administrative expenses.Participants may ordinarily direct the withdrawal or transfer of all or a portion of their investment at contract value. Certain events could limit the ability of the Plan to transact at contract value with the GIC or SIC.Such events include the following: (i) amendments to the Plan Documents (including complete or partial Plan termination or merger with another plan); (ii) distribution of participant communication intended or designed to induce participants to make withdrawals from the Plan, not to transfer funds to the investment or to transfer funds out of the investment; (iii) bankruptcy of the Plan sponsor or other Plan sponsor events (e.g. closing of a unit, plant or facility, the sale, spin-off or merger of a subsidiary or division of the Plan sponsor, a merger or consolidation of the Plan with another plan or a spin-off of a portion of the assets of the Plan to another plan, a group termination or layoff by the Plan sponsor) which cause a significant withdrawal from the Plan that would detrimentally impact the issuer; or (iv) the failure of the trust to qualify for exemption from federal income taxes or any required prohibited transaction exemption under ERISA.The Plan Administrator does not believe that the occurrence of any such event, which would limit the Plan’s ability to transact at contract value with participants, is probable. The GICs do not permit the issuers to terminate the contracts prior to the scheduled maturity dates.However, the SICs generally impose conditions on both the Plan and the issuer.The issuer may elect to terminate a contract if an event of default occurs by the Plan and is not cured.Such events include the following: (i) failure to pay an amount due to the issuer; (ii) failure to comply with or perform any material obligation; (iii) a material misrepresentation; (iv) termination of the Plan; or (v) failure of the Plan to qualify under the Internal Revenue Code.The Plan may elect to terminate the contract if an event of default occurs by the issuer and is not cured.Such events include the following: (i) failure to pay an amount owed by the issuer; (ii) failure to comply with, or perform any material obligation; (iii) a material misrepresentation; or (iv) the insolvency of the issuer. The terms of a SIC generally provide for settlement of payments upon termination of the contract or total liquidation of the covered investments.Generally, payments will be made pro-rata, based on the percentage of investments covered by each issuer.Contract termination occurs whenever the contract value or market value of the covered investments reach zero or upon certain events of default.If a contract terminates due to issuer default (other than a default occurring because of a decline in its rating), the issuer will generally be required to pay to the Plan the excess, if any, of contract value over market value on the date of termination.If a contract terminates when the market value equals zero, the issuer will pay the excess of contract value over market value to the Plan to the extent necessary for the Plan to satisfy outstanding contract value withdrawal requests.Contract termination also may occur by either party upon election and notice. 10 Average yields for the GICs and SICs, all of which are fully benefit-responsive, are as follows: Average yields for GICs and SICs Based on actual earnings 3.12% 4.98% Based on interest rate credited to participants 4.49% 5.06% NOTE 6:FAIR VALUE MEASUREMENTS In September 2006, the Financial Accounting Standards Board (FASB) issued authoritative guidance establishing a comprehensive framework for measuring fair value and expanding disclosures about fair value measurements.Specifically, this guidance sets forth a definition of fair value, and establishes a hierarchy prioritizing the inputs to valuation techniques, giving the highest priority to quoted prices in active markets for identical assets and liabilities and the lowest priority to unobservable inputs.The levels within the hierarchy are defined as follows: · Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities that the reporting entity has the ability to access at the measurement date. · Level 2 inputs are inputs, other than quoted prices included within Level 1, which are observable for the asset or liability, either directly or indirectly. · Level 3 inputs are unobservable inputs. This guidance, which was incorporated into Accounting Standards Codification (ASC) Topic 820, “Fair Value Measurements and Disclosures,” was adopted by the Plan for financial assets and liabilities as of January 1, 2008.There was no significant impact on the Plan’s Financial Statements as a result of these adoptions. The following table sets forth financial assets measured at fair value in the Statement of Net Assets Available for Benefits and the respective levels to which the fair value measurements are classified within the fair value hierarchy as of December 30, 2009 and 2008: (in thousands) Total As of Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Unobservable Inputs Description December 30, 2009 (Level 1) (Level 2) (Level 3) Financial Assets Common/collective trusts $ $
